In an action to recover a -balance alleged to be due for work, labor and services and on an account stated, in which counterclaims were interposed for an accounting and for other relief, an amended complaint was served for an accounting to which counterclaims were interposed for an accounting and for other relief. The appeals are (1) from an interlocutory judgment which, inter alla, directed appellant to account, and (2) from an order and judgment (one paper) granting respondents’ motion for final judgment, awarding final judgment, and denying appellant’s cross motion to vacate the hearing theretofore held before an Official Referee and all the proceedings had after May 1, 1959. Interlocutory judgment, and order and judgment (one paper) unanimously affirmed, with one bill of costs. No opinion. Present — Nolan, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ. [18 Misc 2d 1015.]